Exhibit 10.5

HANSEN MEDICAL, INC.

June 11, 2014

Christopher P. Lowe

Via Email

Dear Chris:

In connection with your agreement to serve as Interim Chief Financial Officer,
Hansen Medical, Inc. (the “Company”) is pleased to confirm the revised terms of
your employment as follows:

1. Position. Effective June 10, 2014, your title is Interim Chief Financial
Officer and you will report to the Company’s Chief Executive Officer. This is a
full-time temporary position. While you render services to the Company, you will
not engage in any other employment, consulting or other business activity
(whether full-time or part-time) that would create a conflict of interest with
the Company. By signing this letter agreement, you confirm to the Company that
you have no contractual commitments or other legal obligations that would
prohibit you from performing your duties for the Company.

2. Cash Compensation. Effective June 14, 2014, your salary from the Company will
be $36,250 per month, payable in accordance with the Company’s standard payroll
schedule. As this is an interim position, you will not be entitled to any cash
bonus opportunity.

3. Employee Benefits. As a regular employee of the Company, you will continue to
be eligible to participate in a number of Company-sponsored benefits. As this is
an interim position, you will not be eligible for paid vacation benefits. Due to
the interim nature of the position, the Company will reimburse you for
reasonable travel expenses between Reno, NV and the Company’s headquarters as
well as for temporary living expenses in accordance with the Company’s generally
applicable policies.

4. Stock Option. On June 11, 2014, you were granted an option to purchase 75,000
shares of the Company’s Common Stock (the “Option”). The exercise price per
share of the Option is equal to the fair market value of the Company’s Common
Stock on the date the Option was granted. The Option is subject to the terms and
conditions applicable to options granted pursuant to the Company’s 2006 Equity
Incentive Plan (the “Plan”), as described in the Plan and the applicable Stock
Option Agreement. The Option will vest in equal monthly installments over six
(6) months of continuous employment as Interim Chief Financial Officer, as
described in the applicable Stock Option Agreement.

5. Proprietary Information and Inventions Agreement. Your Proprietary
Information and Inventions Agreement, a copy of which is attached hereto as
Exhibit A, will remain in full force and effect.



--------------------------------------------------------------------------------

Christopher P. Lowe

June 11, 2014

Page 2

 

6. Employment Relationship. Employment with the Company is for no specific
period of time. Your employment with the Company will continue to be “at will,”
meaning that either you or the Company may terminate your employment at any time
and for any reason, with or without cause. Any contrary representations that may
have been made to you are superseded by this letter agreement. This is the full
and complete agreement between you and the Company on this term. Although your
job duties, title, compensation and benefits, as well as the Company’s personnel
policies and procedures, may change from time to time, the “at will” nature of
your employment may only be changed in an express written agreement signed by
you and a duly authorized officer of the Company (other than you).

7. Withholding. All forms of compensation referred to in this letter agreement
are subject to reduction to reflect applicable withholding and payroll taxes and
other deductions required by law.

8. Interpretation, Amendment and Enforcement. This letter agreement and
Exhibit A constitute the complete agreement between you and the Company, contain
all of the terms of your employment with the Company and supersede any prior
agreements, representations or understandings (whether written, oral or implied)
between you and the Company. This letter agreement may not be amended or
modified, except by an express written agreement signed by both you and a duly
authorized officer of the Company. The terms of this letter agreement and the
resolution of any disputes as to the meaning, effect, performance or validity of
this letter agreement or arising out of, related to, or in any way connected
with, this letter agreement, your employment with the Company or any other
relationship between you and the Company (the “Disputes”) will be governed by
California law, excluding laws relating to conflicts or choice of law. You and
the Company submit to the exclusive personal jurisdiction of the federal and
state courts located in Santa Clara County, California, in connection with any
Dispute or any claim related to any Dispute.

* * * * *



--------------------------------------------------------------------------------

Christopher P. Lowe

June 11, 2014

Page 3

 

You may indicate your agreement with these terms by signing and dating the
enclosed duplicate original of this letter agreement and returning it to me.

 

Very truly yours, HANSEN MEDICAL, INC.

/s/ Cary G. Vance

By:   Cary G. Vance   President and Chief Executive Officer

I have read and accept this revised employment offer:

 

/s/ Christopher P. Lowe

Signature of Christopher P. Lowe Dated:  

June 11, 2014

Attachment

Exhibit A: Proprietary Information and Inventions Agreement